Browne, J.
Dissenting.
In Ramsey v. Hawkins, 78 Fla. 189, 83 South. Rep. 823, we held without qualification that, “The purpose of the cautionary notice is to advise the owner that material is being furnished the contractor, and the amount required to pay therefor, that the owner may protect himself by reserving a sufficient amount tó pay for such material. It is a warning to the owner, advising him to take heed, as it were.” (Italics mine.)
Section 3518, Revised General Statutes, 1920, provides: “A person entitled to acquire a lien, not in privity with the owner, as aforesaid, shall acquire a lien upon such owner’s real or personal property as against him, and persons claiming through his death, and purchasers and creditors with notice, by the delivery to him, or his agent,, of a written notice that the contractor or other person for whom the labor has been performed, or the materials furnished, is indebted to the person performing the labor or furnishing the materials in the sum stated in the notice; but if a person who is performing or is about to perform, by himself or others, labor, or is furnishing or is about to furnish materials shall so desire, he may deliver to the owner, or his agent, a writen cautionary notice that he will do certain work, or will furnish materials, or both.”
This provides for the acquisition of a lien, where “the labor has been performed or the materials furnished, ’ ’ and also by “a person who is * * * furnishing or is about to furnish materials. ’ ’
*334Where the labor has been performed or the materials furnished, the lien is acquired by the méchanic or material man giving the notice provided for in the statute, which notice the statute requires, shall state “the sum” of the indebtedness for which the lien is claimed.
It is worthy of consideration that where a lien is sought to be acquired by persons performing or are about to perform labor, or who are furnishing or are about to furnish materials, the statute uses the words “labor” and “materials” without qualification or description, but in the cautionary notice required, it specifies “certain work” and “certain materials.” (Italics mine).
Under the decision in this case, no description of the materials — no statement of their quantity, and no intimation of their cost or value, is required to be given in the cautionary notice. The effect of this is to make meaningless the word “certain” before the words “labor”.and ‘ ‘ materials. ’ ’
The rule, that in construing statutes, meaning should be given to every word, seems to be ignored by the decision In this case.
The materials furnished can only be “certain” by giving the owner some intimation of the quantity and character of the materials, or the “amount required to pay therefor,” as we held in Ramsey v. Hawkins, supra.
In Reed v. Southern Lumber & Supply Co., 73 Fla. 886, 75 South. Rep. 29, we held that the expression “furnished certain materials” “does not require” that the “certain” materials referred to shall be stated in detail. In that case, as in the case of Ramsey v. Hawkins, supra, the cautionary notice set out the amount of the claim, and thus complied with the statute, by taking accorrnt of the word * ‘certain,” because the materials may be made certain, *335either by stating them in detail or by stating the amount of the claim.
By the decisions in these two cases, we eliminated the naming of the material as an element of certainty, and we now eliminate “the value of the materials.” This leaves nothing “certain,” or that may be made “certain.”
Giving to the word “certain” the meaning that I think the statute contemplates, harmonizes the provisions of Section 3518, by requiring one who has already furnished, and one who is about to furnish materials, to do the same thing; that is, inform the owner of the amount of the claim.
With regard to the person who has furnished materials, the statute requires the amount to be stated, and there seems to be no reason for ‘discrimination, and I think the statute does not contemplate it. The discrimination can only be sustained by treating the word “certain” as of no> significance.
There seems to be more reason why a notice of a lien, where the materials are yet to be furnished, should state the amount, than where they have already been furnished, because in the latter instance the owner would be able to ascertain with some degree of certainty the amount of the material man’s claim, from the character and quantity of the materials furnished; whereas, in the instance where the material is yet' to be furnished, he would have no way of ascertaining even approximately the amount.
The construction,. therefore, that I place upon the statute, by giving significance to the word “certain,” makes it both harmonious, and in accord with reason. .
The wisdom of the rule laid down in Ramsey v. Hawkins is palpable. Except for it, a material man whose .claim amounts to a very small sum, could tie- up everything that was due contractors, as the owner would have no way of *336knowing how much to withhold; whereas, if the amount is stated in the notice, he could protect himself by withholding enough to meet the material man’s claim and pay the contractors the difference as the work progressed.
I think the petition should be granted, and on rehearing, the rule laid down in Ramsey v. Hawkins adhered to.